Citation Nr: 1023434	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for depression/dysthymia, 
to include as secondary to service-connected arteriosclerotic 
coronary occlusive disease.  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1961 to 
December 1968 and from September 1985 to August 1991. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

By a decision dated in July 2008, the Board denied the 
Veteran's claim for service connection for 
depression/dysthymia, claimed as secondary to service-
connected arteriosclerotic coronary occlusive disease.  The 
Veteran appealed the Board's July 2008 decision to the Court 
of Appeals for Veterans Claims (the Court).  In a January 
2010 Order, the Court endorsed a January 2010 Joint Motion 
for Remand (JMR), which vacated, in part, the July 2008 Board 
decision.  The JMR documents the Veteran's appeal to the 
Court of the Board's denial of service connection for PTSD; 
however, that claim was deemed abandoned.  Accordingly, the 
July 2008 denial of service connection for PTSD is final.  
The claim of entitlement to service connection for 
depression/dysthymia, to include as secondary to service-
connected arteriosclerotic coronary occlusive disease, now 
returns to the Board for compliance with the instructions in 
the January 2010 JMR.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim for entitlement to service 
connection for depression/dysthymia, to include as secondary 
to service-connected arteriosclerotic coronary occlusive 
disease, must be remanded again for further development.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

In pertinent part, the January 2010 JMR noted that the Board 
incorrectly stated that the Veteran's lay statement that his 
depression/dysthymia was caused by his service-connected 
heart disease could not serve as an adequate medical nexus in 
a case for secondary service connection.  In this regard, the 
Federal Circuit recently issued Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 
1154(a) requires that the VA give due consideration to all 
pertinent medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board observes that the evidence of record at the present 
is sufficient to decide the Veteran's claim under the theory 
of secondary service connection.  However, while the Veteran 
specifically raised the matter of his entitlement to service 
connection for depression/dysthymia on a secondary basis (see 
his October 2006 claim), the Veteran's attorney asserted in 
the Appellant's Brief to the Court that "The Board 
considered [the Veteran's] depression claim only secondary to 
his artery/heart disorder, not on a primary basis, despite a 
history of depression going back to the [1990's], possible 
within one year of service."  See the Appellant's Brief at 
page 2.  While the RO has provided the Veteran with proper 
notice concerning the criteria of a claim under the theory of 
direct service connection in a letter dated in October 2006, 
the RO has not considered the Veteran's claim under such a 
theory.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychoses, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence of record reflects that the Veteran has current 
diagnoses of depression and dysthymia which he asserts had an 
onset either during service or within the initial post-
service year or is etiologically related to his service 
connected cardiovascular disability.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, this case must be remanded 
to the RO for a medical examination addressing whether the 
Veteran's depression and/or dysthymia had an onset during or 
is otherwise related to service.

In addition to the foregoing, since the last statement of the 
case (SOC) in March 2007, the Veteran has submitted medical 
records that were not previously associated with the claims 
folder.  These records were not accompanied by a waiver of RO 
consideration.  Accordingly, remand is required so that the 
RO may readjudicate the Veteran's claim including the 
additional evidence.  See 38 C.F.R. § 20.1304(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of any 
current acquired psychiatric disorder(s), 
to include depression and dysthymia.  The 
claims folder must be made available to 
the examiner for review and the 
examination report must indicate whether 
such review was accomplished.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)  Identify all current acquired 
psychiatric disorders.

b)  As to each diagnosed disorder, 
indicate whether it is at least as 
likely as not (i.e. 50 percent or 
greater probability) such was 
initially manifested during the 
Veteran's active military service.

c)  As to any diagnosed psychosis, 
indicate whether it is at least as 
likely as not (i.e. 50 percent or 
greater probability) such was 
initially manifested to within the 
initial post-service year.  

d)  For each psychiatric disorder 
that was neither manifested 
initially during service or within 
one year of the Veteran's separation 
from active service, indicate 
whether it is at least as likely as 
not (i.e. 50 percent or greater 
probability) that the acquired 
psychiatric disorder is 
etiologically related to any 
incident of the Veteran's service.  

e)  For each acquired psychiatric 
disorder that was initially 
manifested after service, indicate 
whether it is at least as likely as 
not that the Veteran's service-
connected heart disease either 
caused the disorder or aggravated 
the disorder beyond the normal 
progression of the disease.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A 
rationale for any opinion expressed 
should be provided.

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note:  The term "aggravation" does not 
include temporary or intermittent flare-
ups of symptoms of a condition, unless 
the underlying condition worsened.  Davis 
v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

3.  The RO should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims.  38 
C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


